Citation Nr: 1136773	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  94-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issue of entitlement to retroactive induction into a vocational rehabilitation training program under Chapter 31, Title 38, United States Code prior to September 1995 will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1984 to September 1984 and served on active duty from January 1987 to October 1989. Between these two periods, the Veteran also served in the Marine Corps Reserves.

This matter came to the Board of Veterans' Appeals (Board) from a July 1993 rating decision of the Los Angeles, California, Regional Office (Los Angeles RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the case later was transferred to the RO in St. Petersburg, Florida.

The Veteran and his former spouse testified at a May 1994 RO hearing; a copy of the hearing transcript is associated with the claims file.

The Board remanded this case in July 1996, July 2003, and February 2006 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

On a side note, the issue on appeal was initially characterized as a new and material evidence claim.  However, in the February 2006 Board decision, the Board reopened the claim based on a finding that new and material evidence had been submitted.  The Board then proceeded to remand the underlying service connection issue for further development.  The AOJ subsequently completed this development as directed.  As such, the issue of service connection for a low back disorder is before the Board and ready for appellate review.


FINDING OF FACT

There is competent and credible medical and lay evidence demonstrating that the Veteran has a chronic lumbar strain disorder related to an in-service injury from a 1989 motor vehicle accident (MVA).  


CONCLUSION OF LAW

The criteria for service connection for chronic lumbar strain disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2003, January 2004, March 2006, and April 2006.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim on a direct and secondary basis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In making this determination, as to the new and material issue that was previously reopened, the Board acknowledges that although the VCAA notices provided to the Veteran were not compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, i.e., harmless error because the Board reopened his new and material evidence claim, regardless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  Additionally, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the service connection claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  But see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection

The Veteran contends that he has a current low back disorder that stems from (1) an in-service March 1987 rappelling injury when he fell from a rope onto a cliff after the wind blew him off the rope; (2) an August 1989 MVA.  He has admitted he received no treatment initially when the March 1987 rappelling injury occurred.  It was only several days later in March 1987 he was treated for head and seizure problems related to the rappelling injury.  His low back pain was "stable" until the August 1989 MVA worsened the pain.  Since 1989 he has had intermittent low back pain that has increased over the years.  See October 1989 claim; April 1993 VA seizure examination; June 1996 Informal Hearing Presentation; December 2005 Post-Remand Brief.  

The Veteran is already service-connected for cervical spine and seizure disorders as the result of the above March 1987 and August 1989 in-service incidents.  In this respect, he and his representative have alternatively contended that his low back problems are proximately due to, or aggravated by, his already service-connected cervical spine and seizure disorders.  See October 1993 VA Form 9; April 2011 Post-Remand Brief.  In other words, they also allege secondary service connection for a low back disorder.  The Board is generally obligated to address all theories of service connection.  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

The Veteran's service treatment records (STRS) are unremarkable for any complaint, treatment, or diagnosis of a low back disorder.  But STRs document that the Veteran was in several MVAs in 1984 and 1986.  In March 1987, STRs document the initial treatment for a head and seizure disorder after the rappelling injury.  But these treatment records are negative for any low back complaints.  In addition, STRs dated in August 1989 diagnose a cervical spine strain after an August 1989 MVA.  But again, these records are unremarkable for any low back complaints.  Finally, the Veteran's August 1989 separation examination is negative for a low back disorder.  Overall, STRs provide evidence against treatment or complaints of low back symptoms during service. However, STRs do confirm that several traumatic in-service injuries took place to the Veteran's head and body.  

During service, the Board adds that the Veteran is competent to report that he experienced some intermittent low back pain.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  The Veteran also reported seeing a private physician, Dr. Shen Wong, from August 1989 during service and thereafter for his low back problems.  See October 1989 claim.  Although he provided VA in October 1989 with the necessary authorization form (VA Form 21-4142) to obtain these records, VA did not attempt to secure these records from the private provider at that time.  However, subsequent efforts on the part of VA for the Veteran to once again fill out the necessary authorization form (VA Form 21-4142) were unsuccessful, as the Veteran did not fill out or send in the necessary paperwork.  See VA development and VA letters dated January 1997, January 2004, and April 2006.  In short, these pertinent in-service private treatment records were never secured.  

But immediately post-service, there is evidence of continuity of symptomatology of a low back disorder, which is a significant factor in a service connection claim.  38 C.F.R. § 3.303(b); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this vein, only three days after separation from service, the RO received an October 1989 claim for service connection for a low back disorder.  The Veteran reported symptoms and treatment for low back pain since his August 1989 in-service MVA.  Moreover, only one month after service, in November 1989 at VA neurological and orthopedic examinations, the Veteran reported persistent low back pain since his in-service August 1989 MVA.  Tenderness was observed and a chronic lumbar strain was diagnosed.  A January 1991 VA treatment record documents low back pain since 1989 that comes and goes.  VA treatment records in the 1990s and 2000s continued to reveal intermittent low back pain due to the in-service injury.  See e.g., August 2000 VA examination; VA treatment records dated in 2002, 2003, and 2004.  All things considered, the post-service complaints reported by the Veteran are sufficiently similar and close in time to the in-service complaints to demonstrate continuity, adequate to award service connection for the low back pain.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.        

Most importantly, there is at least some competent evidence of a nexus (etiological link) between the Veteran's chronic lumbar strain and his in-service MVA.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this respect, after discussing the Veteran's pertinent history, the November 1989 VA neurological examiner assessed the Veteran was "[s]tatus post motor vehicle accident with cervical and lumbar strain."  (Emphasis added).  The November 1989 VA orthopedic examiner also rendered a similar diagnosis.  The Board finds that these uncontroverted VA medical examinations are supported by the evidence of record and are entitled to some probative weight in support of the Veteran's claim.  Thus, the Veteran's lay testimony describing in-service and post-service symptoms of low back pain stemming from an in-service MVA are supported by several later diagnoses of medical professionals.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And merely because a chronic lumbar strain was not diagnosed during service, and is not a presumptive condition (even if manifested within one year after service), does not preclude service connecting it where, as here, there is probative medical evidence relating it to service.  See again 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Resolving all reasonable doubt in the Veteran's favor, the evidence supports service connection for a chronic lumbar strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In making this determination, the Board sees that later post-service VA treatment records diagnose the Veteran with a herniated disc and spondylosis as well.  See November 2004 VA treatment record; March 2004 VA spine examination.  However, there is no definitive medical nexus opinion relating these latter, separate lumbar spine diagnoses to the Veteran's military service.  In other words, the evidence of record is not sufficient to service connect the Veteran for these particular disorders at this juncture.  The Veteran often did not cooperate in VA's development of evidence.  The Board emphasizes that the Veteran either cancelled or failed to report without any good cause to multiple VA spine examinations in February 1997, June 2006, September 2006, and December 2006.  Consequently, when the Veteran does not appear for a scheduled examination in conjunction with an original compensation claim, the claim will be rated on the evidence of record, which the Board has done in this case.  38 C.F.R. § 3.655(b); See also Turk v. Peake, 21 Vet. App. 565, 570 (2008).  There is no indication or allegation that notice letters were returned as undeliverable or that the Veteran did not receive notice of the VA examinations.  In fact, VA went to the trouble of rescheduling several of his VA examinations when he had cancelled.  The claims folder does not contain a response or explanation from the Veteran or any good cause for his failure to appear to the February 1997 or December 2006 VA examinations.  In any event, the Court recently held there is no independent requirement for a hard copy of the notice to report for a VA examination to be contained in the claims file for the presumption of regularity to apply.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  The Veteran also failed to respond to the January 2007 Supplemental Statement of the Case (SSOC) advising him of the provisions of 38 C.F.R. § 3.655.  In summary, service connection is only warranted for a chronic lumbar strain.    

ORDER

Service connection for a low back disorder (a chronic lumber strain) is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


